ALEXANDER, Justice.
[¶ 1] Samuel A. Morrill appeals from the judgment entered in the Superior Court (Androscoggin County, Studstrup, J.) following his conditional plea and conviction for trafficking in marijuana (Class C) in violation of 17-A M.R.S.A § 1103 (1983 & Supp.1997).1 On appeal, he contends that the court (Delahanty, J.) erred in denying his motion to suppress because, he asserts, Androscoggin County deputy sheriffs had no authority to stop him or seize his vehicle in Cumberland County. We affirm.
[¶2] Morrill does not dispute that the deputies had (1) probable cause to stop him or (2) a sufficient basis to obtain a warrant and search his vehicle. He contends that 30-A M.R.S.A. § 404 does not authorize the stop or seizure and search of a vehicle stopped in another county.
[¶ 3] Section 404 provides, in pertinent part:
Every sheriff or deputy sheriff in fresh pursuit of a person who travels beyond the limits of the county in which the sheriff or *578deputy is appointed has the same power to arrest that person as the sheriff or deputy has within the sheriffs or deputy’s own county. This section applies to all classes of crimes and traffic infractions.
[¶ 4] In granting extra territorial powers “to arrest,” section 404 necessarily grants authority for a stop and any follow-up to an arrest, including seizure and search of a vehicle.
The entry is:
Judgment affirmed.

.17-A M.R.S.A. § 1103 (1983 & Supp.1997) provides in pertinent part:
1. A person is guilty of unlawful trafficking in a scheduled drug if the person intentionally or knowingly trafficks in what the person knows or believes to be a scheduled drug and that is in fact a scheduled drug....
2. Violation of this section is:
B. A Class C crime if the drug is a schedule X drug, if it is marijuana in a quantity of more than one pound or if it is marijuana and the person grows or cultivates 100 or more plants
3.A person is presumed to be unlawfully trafficking in scheduled drugs if the person intentionally or knowingly possesses any scheduled drug that is, in fact:
A. More than one pound of marijuana....